Citation Nr: 0732302	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  01-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. Wooden


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD.  

In June 2005, the Board denied the claim of service 
connection for PTSD.  On behalf of the veteran, the claim was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Court ordered the 
matter remanded in accordance with a Joint Motion for Remand 
filed by the Appellant and Appellee.  


FINDING OF FACT

The veteran died before the Board promulgated a decision on 
his appeal.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a letter, dated in April 2007, the veteran's 
representative notified the Board that the veteran had died.  
A certificate of death is not of record.  However, 
information submitted by the representative and obtained from 
the Social Security Administration's Death Index (SSDI) shows 
that the veteran died in October 2005.  The veteran's social 
security number was used in conducting the SSDI search.  In 
light of the above, the Board finds that these documents 
provide sufficient verification of the veteran's death.

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


